DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-029467, filed on 02/19/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite “to convey the second substrate as the first substrate”, therefore it is not clear if the first substrate is the same as the second substrate or the first substrate and the second substrate are alike or the conveying is done in similar way. It is no clear how to interpret this limitation. The specification does not provide any clarification either. For the purpose of further examination, the 
Claim 2 is indefinite because it is not clear what is meant by “the conveyance stop of the second substrate”. For the purpose of further examination the above claim will be interpreted as the conveyance in the pre-stage device stops after transitioning between the conveyances. 
Claims 2-6 depend on claim 1 therefore are also indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice et al. (US 2006/0182536 A1).
Considering claims 1 and 7, Rice discloses a substrate processing system, comprising: 	a plating device including a first conveying unit (90) for conveying a first substrate and configured to convey the first substrate by the first conveying unit after a plating process is applied to a surface of the first substrate in a stationary state [0082]; and 	a pre-stage device including a second conveying unit (90) for conveying a second substrate and configured to convey the second substrate as the first substrate to the plating device by the second conveying unit (90) in response to unloading of the first substrate by the first conveying unit [0082], wherein 	With respect to the limitation reciting a timing at which the second conveying unit conveys the 

    PNG
    media_image1.png
    830
    577
    media_image1.png
    Greyscale

Considering claims 2 and 3, with respect to the limitations of what the apparatus is capable of doing, the robots of Rice are capable of performing the claimed functions. 

Considering claim 5, Rice discloses a second previous-stage device including a third conveying unit (90) (see Fig. 1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US 2006/0182536 A1).
Considering claims 1 and 7, Rice discloses a substrate processing system, comprising: 	a plating device including a first conveying unit (90) for conveying a first substrate and configured to convey the first substrate by the first conveying unit after a plating process is applied to a surface of the first substrate in a stationary state [0082]; and 	a pre-stage device including a second conveying unit (90) for conveying a second substrate and configured to convey the second substrate as the first substrate to the plating device by the second conveying unit (90) in response to unloading of the first substrate by the first conveying unit [0082], wherein 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bring the second substrate for electroplating process after the first one has been finished, therefore the timing will be dictated by the timing of the plating of the first substrate. Furthermore, Rice discloses that the ability of two or more robots to redundantly access processing chambers can be an important aspect in preventing system robot transfer bottlenecks, since it allows an under utilized robot to help out a robot that is limiting the system throughput [0078]. 

Considering claims 2 and 3, with respect to the limitations of what the apparatus is capable of doing, the robots of Rice are capable of performing the claimed functions. 

Considering claim 5, Rice discloses a second previous-stage device including a third conveying unit (90) (see Fig. 1B).

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al., as applied to claims 1 and 2 above and further in view of Yoshioka et al. (US 2002/0027080 A1).
Considering claim 4, Rice does not disclose the pre-stage device includes a nozzle for discharging a processing solution to the second substrate being conveyed by the second conveying unit and a processing solution supply unit for supplying the processing solution to the nozzle; and an amount of the processing solution discharged from the nozzle per unit time is controllable.
However, Yoshioka discloses substrate pre-treatment (soaking, wet-cleaning) [0033]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Considering claim 6, Rice does not disclose the plating device includes: a frame body shaped to surround a region to be plated on one principal surface of the first substrate; a lifting unit for relatively lifting the substrate with respect to the frame body to form a storage space for storing a plating solution by the frame body and the region to be plated; a supply unit for supplying the plating solution to the storage space; a cathode electrode electrically connected to the region to be plated; and an anode electrode to be held in contact with the plating solution stored in the storage space; the first conveying unit conveys the substrate to a position below the frame body while supporting the other principle surface of the substrate with the region to be plated faced up; and the plating process is performed by causing a current to flow between the cathode electrode and the anode electrode while the other principle surface of the substrate is supported from below by at least one of the lifting unit and the first conveying unit.
However, Yoshioka discloses an electroplating apparatus that applies plating to a region to be plated on a principal surface of a substrate (W), wherein the electroplating apparatus has a substrate holding part (802) and an electrode head that is disposed above the substrate holding part; the electrode head is formed in a cup-like shape that opens downward (Fig. 26); a plating liquid supply port connected to a plating-liquid supply pipe (806) is provided at the top surface; an anode electrode (808) is attached to a lower opening (Fig. 26); a substantially cylindrical sealing material in which the diameter thereof decreases downward is disposed at a position below the electrode head at which the sealing material (810) surrounds a lower outer circumferential section of the electrode head (Fig. 26); furthermore, numerous electrical contacts are disposed outside the sealing material (Fig. 26); and, by doing so, when the substrate holding part is raised in a state in which a substrate W is held by the 

    PNG
    media_image2.png
    368
    521
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have as apparatus of Yoshioka for pre-treating and electroplating the substrate in the apparatus of Rice, because Rice does not provide any details as to the electroplating segment, therefore one would have gone to Yoshioka for the details of electroplating and, when doing so, a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794